                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

MELINDA B., 1

        Plaintiff,                                                             No. 3:16-cv-02001-JR

        V.                                                                  OPINION AND ORDER

NANCY BERRYHILL, Acting
Commissioner of Social Security,

        Defendant.


MOSMAN,J.,

        On October 1, 2018, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R) [24], recommending that I REVERSE the Commissioner's decision and

REMAND for further proceedings. Neither party objected.

                                           DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those pmiions of the repmi or specified findings or




1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the nongovernmental party in this case.


1 - OPINION AND ORDER
recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Russo's recommendation and I ADOPT the F&R [24] in

full. I REVERSE the Commissioner's decision and REMAND for futiher proceedings.



       IT IS SO ORDERED.
                          R
       DATED this    1     cla.y of December, 2018.




2 - OPINION AND ORDER
